             Case 2:16-cv-00920-MJP Document 371 Filed 12/07/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JOHN R. BUND II, et al.,                        CASE NO. C16-920 MJP

11                                Plaintiffs,               ORDER DENYING REQUEST TO
                                                            FILE OVERLENGTH BRIEF
12                 v.

13          SAFEGUARD PROPERTIES LLC,

14                                Defendant.

15

16          Defendant filed a motion asking for leave to file an overlength brief. (Dkt. No. 370.)

17   Defendant believes that the Court’s scheduling order permits it to file both a motion for summary

18   judgment and a separate motion addressing the typicality and adequacy of the named plaintiffs.

19   (Id.) The Court made no such allowance. Defendant was given a deadline by which to file a

20   single motion for summary judgment that could also address typicality and adequacy. Per the

21   Local Rules, Defendant may file only one brief of no more than 24 pages to support its summary

22   judgment motion, including any challenge to typicality and adequacy. See Local Rule 7(e)(3).

23   \\

24


     ORDER DENYING REQUEST TO FILE OVERLENGTH BRIEF - 1
            Case 2:16-cv-00920-MJP Document 371 Filed 12/07/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated December 7, 2020.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING REQUEST TO FILE OVERLENGTH BRIEF - 2
